                                            Case 3:21-cv-04243-RS Document 17 Filed 08/16/21 Page 1 of 4




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7                                  UNITED STATES DISTRICT COURT

                                   8                                 NORTHERN DISTRICT OF CALIFORNIA

                                   9
                                           EVA JO HENLEY,
                                  10                                                         Case No. 21-cv-04243-RS
                                                        Plaintiff,
                                  11
                                                  v.                                         ORDER GRANTING MOTION TO
                                  12                                                         DISMISS
Northern District of California
 United States District Court




                                           SAFECO INSURANCE COMPANY OF
                                  13       AMERICA,
                                  14                    Defendant.

                                  15                                           I. INTRODUCTION
                                  16          Plaintiff Eva Jo Henley asserts that her insurer, Safeco Insurance Company of America
                                  17   (“Safeco”), owes her additional policy benefits flowing from her claim of water damage. She
                                  18   brings causes of action for breach of contract, breach of the implied covenant of good faith and
                                  19   fair dealing, and financial elder abuse. She seeks declaratory relief as to the attorneys’ fees
                                  20   allegedly owed under the policy and money damages. In this motion, Safeco challenges the
                                  21   sufficiency of her claims related to attorneys’ fees and elder abuse. For the reasons set forth
                                  22   herein, the motion is granted with leave to amend.
                                  23                                           II. BACKGROUND1
                                  24          Eva Jo Henley, now 97 years old, has been a Safeco customer since 1992, the year she
                                  25   purchased her first homeowner’s insurance policy. In 2020, water intrusion severely damaged
                                  26
                                  27   1
                                         The factual background is based on the allegations in the complaint, which must be taken as true
                                  28   for purposes of this motion. United States v. Ritchie, 342 F.3d 903, 908 (9th Cir. 2003).
                                           Case 3:21-cv-04243-RS Document 17 Filed 08/16/21 Page 2 of 4




                                   1   Henley’s home while she was temporarily away at an assisted living facility. After discovering the

                                   2   damage, one of Henley’s daughters submitted a claim on her behalf under her policy, number

                                   3   OA2612882. According to the complaint, Safeco undervalued her claim and continues to deny

                                   4   some costs and expenses. She further alleges Safeco observes a practice of regularly denying the

                                   5   claims of its elderly insureds.

                                   6                                         III. LEGAL STANDARD

                                   7           Rule 12(b)(6) governs motions to dismiss for failure to state a claim. A complaint must

                                   8   contain a short and plain statement of the claim showing the pleader is entitled to relief. Fed. R.

                                   9   Civ. P. 8(a). While “detailed factual allegations” are not required, a complaint must have sufficient

                                  10   factual allegations to “state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556

                                  11   U.S. 662, 678 (2009) (quoting Bell Atlantic v. Twombly, 550 U.S. 544, 570 (2007)). A Rule

                                  12   12(b)(6) motion tests the legal sufficiency of the claims alleged in the complaint. Parks Sch. of
Northern District of California
 United States District Court




                                  13   Bus., Inc. v. Symington, 51 F.3d 1480, 1484 (9th Cir. 1995). Thus, dismissal under Rule 12(b)(6)

                                  14   may be based on either the “lack of a cognizable legal theory” or on “the absence of sufficient

                                  15   facts alleged” under a cognizable legal theory. UMG Recordings, Inc. v. Shelter Capital Partners

                                  16   LLC, 718 F.3d 1006, 1014 (9th Cir. 2013). When evaluating such a motion, courts generally

                                  17   “accept all factual allegations in the complaint as true and construe the pleadings in the light most

                                  18   favorable to the nonmoving party.” Knievel v. ESPN, 393 F.3d 1068, 1072 (9th Cir. 2005).

                                  19   However, “[t]hreadbare recitals of the elements of a cause of action, supported by mere conclusory

                                  20   statements, do not suffice.” Iqbal, 556 U.S. at 678.

                                  21                                             IV. DISCUSSION2

                                  22       A. Declaratory Relief

                                  23           Declaratory relief is appropriate where, “the facts alleged, under all the circumstances,

                                  24   show that there is a substantial controversy, between parties having adverse legal interests, of

                                  25
                                       2
                                  26     After Safeco removed the case, Henley served insurance adjuster Christina Reid, a California
                                       resident, and argued her joinder destroyed diversity jurisdiction. The parties have since stipulated
                                  27   to Reid’s dismissal. Consequently, there is no dispute as to subject matter jurisdiction at this time.

                                  28                                                                          ORDER GRANTING MOTION TO DISMISS
                                                                                                                    CASE NO. 21-cv-04243-RS
                                                                                           2
                                           Case 3:21-cv-04243-RS Document 17 Filed 08/16/21 Page 3 of 4




                                   1   sufficient immediacy and reality to warrant the issuance of a declaratory judgment.” MedImmune,

                                   2   Inc. v. Genentech, Inc., 549 U.S. 118, 127 (2007). The burden is on the party seeking declaratory

                                   3   judgement to show the existence of a controversy. Cardinal Chem. Co. v. Morton Int'l, Inc., 508

                                   4   U.S. 83, 95 (1993).

                                   5          Henley seeks a declaration that she is entitled to attorneys’ fees under the terms of the

                                   6   policy. In response, Defendant attaches to its motion a copy of the policy showing that benefits

                                   7   available under the policy do not include attorneys’ fees. Though at the motion to dismiss stage

                                   8   facts in the complaint are taken as true, courts are not required to “credit a complaint’s conclusory

                                   9   statements without reference to its factual context.” See Iqbal, 556 U.S. at 686. Because Henley

                                  10   has provided no factual details to support her claim – she does not identify which section of the

                                  11   policy or other agreement addresses attorneys’ fees – the claim is dismissed with leave to amend.

                                  12      B. Financial Elder Abuse
Northern District of California
 United States District Court




                                  13          An entity commits financial elder abuse when it “takes, secretes, appropriates, obtains, or

                                  14   retains real or personal property of an elder” for a wrongful use, with intent to defraud, or by

                                  15   undue influence. Cal. Welf. & Inst. Code § 15610.30. Claims alleging an “intent to defraud” must

                                  16   meet the heightened pleading standard of Federal Rule of Civil Procedure 9(b) and identify the

                                  17   “who, what, when, where, and how” of a defendant’s misconduct. Vess v. Ciba-Geigy Corp. USA,

                                  18   317 F.3d 1097, 1106 (9th Cir. 2003)

                                  19          As currently pled, this appears to be a straightforward contract dispute. Though Henley

                                  20   accuses Safeco of “unreasonably” and “maliciously” withholding benefits, she does not identify

                                  21   what made Safeco’s actions unreasonable or malicious. Complaint ¶ 8. Stripped of all improper

                                  22   legal conclusions and rote invocations of the statute, Henley’s elder abuse claim contains nothing

                                  23   indicating Safeco acted badly. Her contentions that Safeco “refused to pay, submit reasonable

                                  24   estimates for work to be performed, and refused coverage” under the policy and offered an

                                  25   “unreasonably low” initial estimate are routine breach of contract allegations that do not rise to the

                                  26   level of elder abuse. Id. ¶¶ 9, 16. She furthermore puts forth no facts showing “when, where, and

                                  27

                                  28                                                                       ORDER GRANTING MOTION TO DISMISS
                                                                                                                 CASE NO. 21-cv-04243-RS
                                                                                         3
                                           Case 3:21-cv-04243-RS Document 17 Filed 08/16/21 Page 4 of 4




                                   1   how” Safeco allegedly engaged in fraud. See Vess, 317 F.3d at 1106. Henley’s elder abuse claim is

                                   2   therefore dismissed with leave to amend.

                                   3                                          V. CONCLUSION

                                   4          For the reasons set forth above, the motion to dismiss is granted with leave to amend.

                                   5

                                   6   IT IS SO ORDERED.

                                   7

                                   8   Dated: August 16, 2021

                                   9                                                  ______________________________________
                                                                                      RICHARD SEEBORG
                                  10                                                  Chief United States District Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28                                                                     ORDER GRANTING MOTION TO DISMISS
                                                                                                               CASE NO. 21-cv-04243-RS
                                                                                       4
